Honorable   0. H. "Ike"       Harris     Opinion      No.    JM-1235
Chairman
Economic   Development                   Re:   Whether application    forms
    Committee                            for mixed beverage   permits may
Texas State Senate                       be   distributed   among certain
P. 0. Box 12068                          public officials      (RQ-2128)
Austin, Texas     78711

Dear    Senator    Harris:

      You have requested  our opinion as to whether     applica-
tion forms    for mixed  beverage permits  may be   distributed
among certain public officials    without thereby making     such
forms public under the    Open Records Act, article   6252-17a,
V.T.C.S.

      Section 3(a)(l) of      the Open Records     Act  excepts   from
disclosure   @Oinformation deemed     confidential    by law,   either
Constitutional,    statutory,   or   by judicial decision.'       Sec-
tion 5.48 of the Alcoholic      Beverage Code provides:

               (4     'Private records,'      as used    in   this
           section, means       all records     of a permittee,
           licensee,    or   other    person    other   than    the
           name, proposed      location,    and type of     permit
           or license sought        in an   application   for    an
           original    or renewal permit or license, or          in
           a periodic      report relating      to the   importa-
           tion,    distribution,      or   sale   of   alcoholic
           beverages    required     by the   commission     to be
           regularly    filed by a permittee      or licensee.

               (b) The private records      of a permittee,
           licensee,   or other   person that are     required
           or obtained by the commission      or its   agents,
           in   connection   with         investigation      or
           otherwise,   are  privile:zd   unless   introduced
           in evidence   in a hearing before the       commis-
           sion or before a court      in this state or     the
           United States.

See    aenerally    Open   Records   Decision   No.    544   (1990).




                                       p. 6573
Honorable     0. H.   "Ike"   Harris   - Page      2   (JM-1235)




      You explain that each application        furnishes    "space   for
waiver of notice      by the county    judge, certificates       of  the
city and county clerks as to compliance         with ordinances      and
wet/dry status, and [a] certificate        of the state comptroller
as to sales     tax status."      You explain    that the     applicant
files the form with the Texas Alcoholic         Beverage     Commission
(TABC) and    that the     TABC then   circulates    the   application
among the officials      who must    sign it.    YOU    inquire as    to
whether   this    practice    violates    section    5.48(b)     of  the
Alcoholic   Beverage Code,      which denominates    as   llprivileged'*
certain    information     contained   in   a   permit    application.
"Privileged"    in the context of this statute has been held to
mean lQzonfidentialll for     purposes   of the   Open Records      Act.
Open Records Decision No. 186 (1978).1

      It is well       established     that   pursuant    to   the   Open
Records Act, there are persons and entities to which               infor-
mation may     be   transferred    without    waiving    any   exception
under the act.      A transfer     of information     from one   govern-
mental agency      to another    does     not destroy    the   protected
character   of    the   information    so   long   as each    agency    is
authorized   to    possess that     information.     Attorney    General
Opinions H-917 (1976); H-242          (1974); Open Records      Decision
No. 272 (1981).        Information   may also     be transferred     from
one individual     to another within a governmental        body without
losing its confidential       status.      Open Records   Decision    No.
468  (1987).

      Accordingly,   we hold that   application   forms for  mixed
beverage   permits may be distributed    among particular   public
o~fficials without thereby making such forms public under the
Open Records Act and without      violating  section 5.48 of    the
Alcoholic   Beverage  Code.

                               SUMMARY

                Application   forms    for  mixed    beverage
            permits may be    distributed  among  particular
            public officials,   m,     a county judge,    city
            and county clerks, and the state comptroller,
            without thereby making such forms public




      1. Whether  *'privileged" means   "confidentialV1 must   be
determined  from the context.   Comoare Open Records    Decision
No. 384 (1983) with Open Records Decision No. 290 (1981).




                                         p. 6574
I
    Honorable     0. H.   "IkeOl Harris     - Page    3   (JM-1235)

.




                under the Open Records Act, article 6252-17a,
                V.T.C.S.,  and without violating  SeCtiOn 5.48
                of the Alcoholic   Beverage Code.




                                              gJzJf@&

                                                 Attorney   General   of Texas

    MARYFELLER
    First Assistant       Attorney     General

    LOU MCCREARY
    Executive Assistant       Attorney      General

    JUDGE ZOLLIE STEAKLBY
    Special Assistant  Attorney           General

    RENEA HICKS
    Special Assistant       Attorney      General

    RICK GILPIN
    Chairman,  Opinion      Committee

    Prepared by Rick Gilpin
    Assistant Attorney General




                                             p. 6575